Exhibit 10.1

FIRST AMENDMENT TO AMENDED, RESTATED AND CONSOLIDATED CREDIT AGREEMENT

THIS FIRST AMENDMENT TO AMENDED, RESTATED AND CONSOLIDATED CREDIT AGREEMENT
(this “Amendment”) dated as of June 29, 2011, by and among PREIT ASSOCIATES,
L.P., a Delaware limited partnership (“PREIT”) and PREIT-RUBIN, INC., a
Pennsylvania corporation (“PREIT-RUBIN”; together with PREIT, each individually,
a “Borrower” and collectively, the “Borrower”), PR GALLERY I LIMITED
PARTNERSHIP, a Pennsylvania limited partnership (“PR Gallery”), KEYSTONE
PHILADELPHIA PROPERTIES, L.P., a Pennsylvania limited partnership (“Keystone”;
together with PR Gallery, PREIT and PREIT-RUBIN, each individually, a “Gallery
Borrower” and collectively, the “Gallery Borrower”), PENNSYLVANIA REAL ESTATE
INVESTMENT TRUST, a Pennsylvania business trust (the “Parent”), each of the
LENDERS (as defined below) and WELLS FARGO BANK, NATIONAL ASSOCIATION (the
“Administrative Agent”).

WHEREAS, the Borrower, the Parent, each of the financial institutions initially
a signatory thereto together with their assignees pursuant to Section 11.6.(c)
(the “Lenders”), and the Administrative Agent have entered into that certain
Amended, Restated and Consolidated Credit Agreement dated as of March 11, 2010
(as amended and in effect immediately prior to the date hereof, the “Credit
Agreement”);

WHEREAS, pursuant to the terms of the Credit Agreement, the Lenders made
available to the Borrower a revolving credit facility in the amount of
$150,000,000 and Term Loans A in the aggregate principal amount of $436,025,000
and to the Gallery Borrower Gallery Term Loans in the aggregate principal amount
of $83,975,000;

WHEREAS, the Borrower has requested an increase in the revolving credit facility
from $150,000,000 to $250,000,000;

WHEREAS, the Borrower has made prepayments of Term Loans A, and, as of the date
hereof, the aggregate outstanding principal balance of the Term Loans A is
$256,025,000,

WHEREAS, the Borrower intends to borrow Revolving Loans on the date hereof to
further prepay the Term Loans A in the amount of $100,000,000;

WHEREAS, the Borrower and the Gallery Borrower have requested that the Lenders
waive the notice requirements set forth in Section 2.13. and each of the
conditions set forth in Section 2.13.(a) through (e) of the Credit Agreement, to
allow the Borrower and the Gallery Borrower to exercise, as of the date hereof,
their right to extend the Termination Date from March 11, 2013 to March 10,
2014;

WHEREAS, the Borrower has requested that the Administrative Agent and Lenders
release New River Valley Mall Property as a Collateral Property; and



--------------------------------------------------------------------------------

WHEREAS, the Borrower, the Parent, the Lenders and the Administrative Agent
desire to release the New River Valley Mall Property as a Collateral Property,
extend the Termination Date, and amend certain provisions of the Credit
Agreement on the terms and conditions contained herein;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1. Definitions. Capitalized terms used in this Amendment and not
otherwise defined herein shall have the respective meanings given such terms in
the Credit Agreement.

Section 2. Release. Subject to Section 5 of this Amendment, the Administrative
Agent and each Lender hereby release the New River Valley Mall Property as a
Collateral Property and, therefore, release all Liens encumbering the New River
Valley Mall Property and the Collateral related thereto securing the Obligations
and the Gallery Obligations.

Section 3. Extension of Termination Date. Subject to Section 5 of this
Amendment, each Lender hereby waives the notice requirements set forth in
Section 2.13. of the Credit Agreement and each of the conditions set forth in
Section 2.13(a) through (e) of the Credit Agreement and consents to the
Borrower’s and the Gallery Borrower’s exercising their right, and the Borrower
and the Gallery Borrower hereby exercise their right, to extend the Termination
Date by one year from March 11, 2013 to March 10, 2014, as contemplated by such
Section 2.13.; provided, that, in lieu of the Fees payable under Section 3.5.(d)
of the Credit Agreement, the Borrower and the Gallery Borrower shall pay the
amendment fee set forth in Section 11. of this Amendment.

 

-2-



--------------------------------------------------------------------------------

Section 4. Specific Amendments to Credit Agreement. Subject to Section 5, the
parties hereto agree that the Credit Agreement is amended as follows:

(a) The Credit Agreement is amended by restating the definitions of “Applicable
Margin”, “Base Value”, “Base Value Proportionate Share”, “Facility Debt Yield”,
“Net Cash Proceeds”, “Release Price”, “Requisite Lenders” and “Termination Date”
set forth in Section 1.1. to the Credit Agreement in their entireties as
follows:

“Applicable Margin” means, unless the Optional Amendment Effective Date has
occurred, the percentage rate set forth below in Table I, or if the Optional
Amendment Effective Date has occurred, the percentage rate set forth below in
Table II, in each case, corresponding to the ratio of Total Liabilities to Gross
Asset Value as determined from time to time in accordance with Section 8.1.(b)
in effect at such time:

Table I

(Before Optional Amendment Effective Date)

 

Level

  

Ratio of Total Liabilities to Gross Asset Value

  

Applicable
Margin

 

1

   Less than 0.500 to 1.00      2.75 % 

2

   Equal to or greater than 0.500 to 1.00 but less than 0.550 to 1.00      3.00
% 

3

   Equal to or greater than 0.550 to 1.00 but less than 0.600 to 1.00      3.25
% 

4

   Equal to or greater than 0.600 to 1.00 but less than 0.650 to 1.00      3.50
% 

5

   Equal to or greater than 0.650      4.00 % 

Table II

(After Optional Amendment Effective Date)

 

Level

  

Ratio of Total Liabilities to Gross Asset Value

  

Applicable
Margin

 

1

   Less than 0.500 to 1.00      2.00 % 

2

   Equal to or greater than 0.500 to 1.00 but less than 0.550 to 1.00      2.50
% 

3

   Equal to or greater than 0.550 to 1.00 but less than 0.600 to 1.00      2.75
% 

4

   Equal to or greater than 0.600      3.00 % 

The Applicable Margin for Loans shall be determined by the Administrative Agent
from time to time, based on the ratio of Total Liabilities to Gross Asset Value
as set forth in the Compliance Certificate most recently delivered by the

 

-3-



--------------------------------------------------------------------------------

Borrower pursuant to Section 7.1.(a)(iii). Any adjustment to the Applicable
Margin shall be effective as of the first day of the calendar month immediately
following the month during which the Parent delivers to the Administrative Agent
the applicable Compliance Certificate pursuant to Section 7.1.(a)(iii). If the
Parent fails to deliver a Compliance Certificate pursuant to
Section 7.1.(a)(iii), the Applicable Margin shall equal the percentage
corresponding to Level 5 of Table I if the Optional Amendment Effective Date has
not occurred or Level 4 of Table II if the Optional Amendment Effective Date has
occurred until the first day of the calendar month immediately following the
month that the required Compliance Certificate is delivered. Notwithstanding the
foregoing, for the period from the First Amendment Effective Date through but
excluding the date on which the Administrative Agent first determines the
Applicable Margin for Loans as set forth above, the Applicable Margin shall be
determined based on Level 5 of Table I. Thereafter, such Applicable Margin shall
be adjusted from time to time as set forth in this definition. The provisions of
this definition shall be subject to Section 2.4.(c).

“Base Value” means, with respect to each Collateral Property (and any pad,
outparcel or other portion thereof), the amount set forth in an attachment to
the Base Value Agreement corresponding to such Collateral Property (or any pad,
outparcel or other portion thereof) as such attachment is updated pursuant to
Section 2.13.(d) and/or Section 3.11.(b) in connection with any Substitution.
For purposes of this definition, if a pad, outparcel or other portion of any
Collateral Property is released in accordance with Section 3.12., the Base Value
of such Collateral Property will be reduced by the Release Price paid in
connection with the release of such pad, outparcel or other portion.

“Base Value Proportionate Share” means with respect to a Collateral Property,
the ratio (expressed as a percentage) of (a) the Base Value of such Collateral
Property to (b) the aggregate amount of the Base Values of all Collateral
Properties.

“Facility Debt Yield” means, at any time of determination, the ratio (expressed
as a percentage) of (a) the aggregate NOI of the Collateral Properties for the
period of 4 consecutive fiscal quarters most recently ended for which internal
financial statements for the Collateral Properties are available divided by
(b) the sum of the aggregate outstanding principal amount of the Loans and
Letter of Credit Liabilities at the time of such determination.

“Net Cash Proceeds” means, with respect to a Person, in the case of a
Disposition, the aggregate amount of all cash received (including without
limitation, all cash payments received by way of deferred payment of principal
or interest pursuant to a note or installment receivable or otherwise, but only
as and when received) by such Person in connection with such Disposition net of
(i) the amount of any out-of-pocket legal fees, title and recording tax
expenses,

 

-4-



--------------------------------------------------------------------------------

commissions and other customary fees and expenses actually incurred by or on
behalf of such Person in connection therewith and paid or payable to a Person
other than an Affiliate of such Person, (ii) any income taxes reasonably
estimated in good faith by such Person to be payable by such Person in
connection with such Disposition (after taking into account any available tax
credits or deductions and any tax sharing arrangements) and other taxes thereon
to the extent such other taxes are actually paid by such Person, and (iii) any
repayments by such Person of Secured Indebtedness (other than Indebtedness under
any of the Loan Documents but in the case of a Collateral Property, or pad,
outparcel or other portion thereof (other than an Option Parcel), net of the
Release Price paid under Section 3.12.) to the extent that such Secured
Indebtedness is secured by a Lien on the Property or any parcel of undeveloped
real estate that is the subject of such Disposition.

“Release Price” means (a) with respect to the Release of a Collateral Property,
the product derived by multiplying (i) 110% (or 120% if following such Release,
there will be fewer than 10 Collateral Properties) times (ii) the Base Value
Proportionate Share of such Collateral Property times (iii) an amount equal to
the Revolving Commitments plus the aggregate outstanding principal amount of the
Term Loans, (b) with respect to a Release of a pad, outparcel or other portion
(other than an Option Parcel) at a Collateral Property, the product derived by
multiplying (i) the Release Price of such Collateral Property (as determined in
accordance with the immediately preceding clause (a)) times (ii) the ratio,
expressed as a percentage, of the Pad Value of such pad, outparcel or other
portion to the Base Value of the associated Collateral Property, and (c) with
respect to a Release of an Option Parcel, an amount equal to the Net Cash
Proceeds received in connection with the Disposition of such Option Parcel.

“Requisite Lenders” means, as of any date, (a) Lenders (which shall include the
Lender then acting as the Administrative Agent) having at least 66-2/3% of the
aggregate amount of the Revolving Commitments and the outstanding Term Loans of
all Lenders, or (b) if the Revolving Commitments have been terminated or reduced
to zero, Lenders holding at least 66-2/3% of the principal amount of the
aggregate outstanding Loans and Letter of Credit Liabilities; provided that
(i) in determining such percentage at any given time, all then existing
Defaulting Lenders will be disregarded and excluded, and the Revolving
Commitment Percentages, Revolving Loans, Term Loans, and Letter of Credit
Liabilities, as applicable, of the Lenders shall be redetermined, for voting
purposes only, to exclude the Revolving Commitment, Revolving Loans, Term Loans
and Letter of Credit Liability, as applicable, of such Defaulting Lender, and
(ii) at all times when two or more Lenders (excluding Defaulting Lenders) are
party to this Agreement, the term “Requisite Lenders” shall in no event mean
less than two Lenders. For purposes of this definition, a Lender shall be deemed
to hold a Letter of Credit Liability to the extent such Lender has acquired a
participation therein under the terms of this Agreement and has not failed to
perform its obligations in respect of such participation.

 

-5-



--------------------------------------------------------------------------------

“Termination Date” means March 10, 2014, or such later date to which such date
may be extended in accordance with Section 2.13.

(b) The Credit Agreement is amended by adding the definitions of “First
Amendment Effective Date”, “Maximum Loan Availability”, “Optional Amendment
Effective Date” and “Pro Rata Share” to Section 1.1. thereof in the appropriate
alphabetical location.

“First Amendment Effective Date” means June 29, 2011.

“Maximum Loan Availability” means, at any time of determination, an amount,
which if deemed to be the denominator of Facility Debt Yield, would produce a
Facility Debt Yield equal to or greater than (x) 9.75%, unless the Optional
Amendment Effective Date has occurred, or, pursuant to Section 2.13., the
Borrower and the Gallery Borrower have exercised their right to extend the
Termination Date or, pursuant to Section 2.21., the Borrower has exercised its
right to increase the Revolving Commitments, (y) 10.50%, if the Optional
Amendment Effective Date has occurred and neither of the events described in the
immediately following clause (z) has occurred, or (z) 11.0%, if either pursuant
to Section 2.13., the Borrower and the Gallery Borrower have exercised their
right to extend the Termination Date or, pursuant to Section 2.21., the Borrower
has exercised its right to increase the Revolving Commitments.

“Optional Amendment Effective Date” means the date on which the following
conditions shall have been fulfilled: (a) the ratio of (i) Total Liabilities of
the Parent and its Subsidiaries determined on a consolidated basis to (ii) Gross
Asset Value of the Parent and its Subsidiaries determined on a consolidated
basis, set forth in the Compliance Certificates delivered by the Borrower
pursuant to Section 7.1(a)(iii) shall have been less than 0.65 to 1.00 for two
consecutive fiscal quarters, (b) the Borrower shall have delivered a notice to
the Administrative Agent in the form attached hereto as Exhibit T (the
“Amendment Notice”) notifying the Administrative Agent that it is electing to
make effective all terms and conditions of the Credit Agreement that are
applicable on and after, or upon or after the occurrence of, the Optional
Amendment Effective Date, (c) no Default or Event of Default shall be in
existence on the date of delivery of the Amendment Notice, and (d) the
representations and warranties made or deemed made by the Borrower or any other
Loan Party in any Loan Document to which such Loan Party is a party shall be
true and correct as of the date of delivery of the Amendment Notice except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties shall have
been true and correct on and as of such earlier date) and except for changes in
factual circumstances not prohibited under the Loan Documents.

 

-6-



--------------------------------------------------------------------------------

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a) the sum of (i) the amount of such Lender’s Revolving Commitment plus
(ii) the amount of such Lender’s outstanding Term Loans to (b) the sum of
(i) the aggregate amount of the Revolving Commitments of all Lenders plus
(ii) the aggregate amount of all outstanding Term Loans; provided, however, that
if at the time of determination the Revolving Commitments have terminated or
been reduced to zero, the “Pro Rata Share” of each Lender shall be the ratio,
expressed as a percentage of (A) the sum of the unpaid principal amount of all
outstanding Revolving Loans, Term Loans, and Letter of Credit Liabilities owing
to such Lender as of such date to (B) the sum of the aggregate unpaid principal
amount of all outstanding Revolving Loans, Term Loans and Letter of Credit
Liabilities of all Lenders as of such date.

(c) The Credit Agreement is amended by deleting the definitions of “Capital
Event”, “Capital Event Tax Distributions”, “Cherry Hill Mall Property”, “Maximum
Revolving Credit Availability”, “Minimum Release Price”, “Recovery Event”,
“Refinance”, “Refinance Event”, “Remaining Capital Event Proceeds” and
“Revolving Loan Availability” from Section 1.1. thereof.

(d) The Credit Agreement is amended by restating Sections 2.8.(b)(i) through
(iii) in their entireties as follows:

(i) Commitment Overadvance. If at any time the aggregate principal amount of all
outstanding Revolving Loans, together with the aggregate amount of all Letter of
Credit Liabilities, exceeds the aggregate amount of the Revolving Commitments,
the Borrower shall immediately pay to the Administrative Agent for the account
of the Lenders the amount of such excess. Such payment shall be applied to pay
the principal outstanding on the Revolving Loans and any unpaid Reimbursement
Obligations pro rata in accordance with Section 3.2. and if any Letters of
Credit are outstanding at such time the remainder, if any, shall be deposited
into the Letter of Credit Collateral Account for application to any
Reimbursement Obligations as and when due.

(ii) Maximum Loan Availability Overadvance. If at any time, the aggregate
principal amount of all outstanding Loans, together with the aggregate amount of
all Letter of Credit Liabilities, exceeds the Maximum Loan Availability, then no
later than 45 days after such date, the Borrower shall pay to the Administrative
Agent for the account of the Lenders an aggregate principal amount of Revolving
Loans sufficient to eliminate such excess; provided, however, if the excess
exceeds the amount required to pay down the principal of the Revolving Loans to
zero, the Borrower and the Gallery Borrower, as applicable, shall pay, in the
indicated priority, the following amounts sufficient to eliminate such excess:
(A) outstanding principal amount of the Term Loans A, and (B) outstanding
principal amount of Gallery Term Loans.

 

-7-



--------------------------------------------------------------------------------

(iii) Intentionally Omitted.

(e) The Credit Agreement is amended by restating Section 2.13. in its entirety
as follows:

Section 2.13. Extension of Termination Date.

After the occurrence of the Optional Amendment Effective Date, the Borrower and
the Gallery Borrower shall have the right, exercisable one time, to extend the
Termination Date by one year. The Borrower and the Gallery Borrower may exercise
such right only by executing and delivering to the Administrative Agent at least
90 days but not more than 180 days prior to the current Termination Date, a
written request for such extension (an “Extension Request”). The Administrative
Agent shall forward to each Lender a copy of the Extension Request received by
the Administrative Agent promptly upon receipt thereof. Subject to satisfaction
of the following conditions, the Termination Date shall be extended for one
year:

(a) on the date of delivery of the Extension Request and on the date that would
otherwise be the Termination Date, (i) no Default or Event of Default shall
exist, and (ii) the representations and warranties made or deemed made by the
Parent, the Borrower and each other Loan Party in the Loan Documents to which
any of them is a party, shall be true and correct in all material respects on
and as of the date of such extension with the same force and effect as if made
on and as of such date (except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct on and as of
such earlier date)) and except for changes in factual circumstances not
prohibited under the Loan Documents,

(b) on the date that would otherwise be the Termination Date, the Corporate Debt
Yield shall equal or exceed 10.25%;

(c) the Borrower shall have delivered to the Administrative Agent a certificate
of the chief financial officer of the Parent certifying in his or her capacity
as chief financial officer the matters referred to in the immediately preceding
clauses (a)(i) and (ii) and accompanied by reasonably detailed calculations
establishing satisfaction of the condition set forth in the immediately
preceding clause (b);

(d) the Administrative Agent shall have obtained Appraisals of each Collateral
Property as contemplated in Section 3.13(c) and, in consultation with the
Borrower, have established a value for each

 

-8-



--------------------------------------------------------------------------------

Collateral Property to be provided on the schedule attached to the Base Value
Agreement as the “Base Value” of such Collateral Property and update such
schedule accordingly; and

(e) the Borrower and the Gallery Borrower shall have paid the Fees payable under
Section 3.5.(d).

Subject to Section 2.8.(a), the Borrower may repay the aggregate principal
amount of the Revolving Loans and Term Loans A (or the Gallery Term Loans if the
Term Loans A have been paid in full) in an amount sufficient to satisfy the
conditions set forth in subsection (b) of this Section 2.13.

(f) The Credit Agreement is amended by restating Section 2.15 in its entirety as
follows:

Section 2.15. Intentionally Omitted.

(g) The Credit Agreement is amended by restating Section 2.19 in its entirety as
follows:

Notwithstanding any other term of this Agreement or any other Loan Document,
(a) no Lender shall be required to make any Revolving Loan, and the Issuing Bank
shall not be required to issue a Letter of Credit, and no reduction of the
Revolving Commitments pursuant to Section 2.14. shall take effect, if
immediately after the making of such Revolving Loan or issuance of such Letter
of Credit or such reduction of the Revolving Commitments:

(a) the aggregate principal amount of all outstanding Revolving Loans, together
with the aggregate amount of all Letter of Credit Liabilities, would exceed the
aggregate amount of the Revolving Commitments at such time; or

(b) the aggregate principal amount of all outstanding Loans, together with
aggregate amount of all Letter of Credit Liabilities, would exceed the Maximum
Loan Availability at such time.

(h) The Credit Agreement is amended by adding the following Section 2.21
immediately after Section 2.20:

Section 2.21. Increase in Revolving Commitments.

After the occurrence of the Optional Amendment Effective Date, the Borrower
shall have the right to request increases in the aggregate amount of the
Revolving Commitments by providing written notice to the Administrative Agent,
which notice shall be irrevocable once given; provided, however, that after
giving effect to any such increases the aggregate amount of the Revolving
Commitments

 

-9-



--------------------------------------------------------------------------------

shall not exceed $350,000,000. Each such increase in the Revolving Commitments
must be an aggregate minimum amount of $25,000,000 and integral multiples of
$5,000,000 in excess thereof. The Administrative Agent, in consultation with the
Borrower, shall manage all aspects of the syndication of such increase in the
Revolving Commitments, including decisions, subject to the Borrower’s approval
(which approval shall not be unreasonably withheld or delayed), as to the
selection of the existing Lenders and/or other banks, financial institutions and
other institutional lenders to be approached with respect to such increase and
the allocations of the increase in the Revolving Commitments among such existing
Lenders and/or other banks, financial institutions and other institutional
lenders. No Lender shall be obligated in any way whatsoever to increase its
Revolving Commitment or provide a new Revolving Commitment, and any new Lender
becoming a party to this Agreement in connection with any such requested
increase must be an Eligible Assignee. If a new Lender becomes a party to this
Agreement, or if any existing Lender is increasing its Revolving Commitment,
such Lender shall on the date it becomes a Lender hereunder (or in the case of
an existing Lender, on the date it increases its Revolving Commitment) (and as a
condition thereto) purchase from the other Lenders its Commitment Percentage
(determined with respect to the Lenders’ respective Revolving Commitments and
after giving effect to the increase of Revolving Commitments) of any outstanding
Revolving Loans, by making available to the Administrative Agent for the account
of such other Lenders, in same day funds, an amount equal to the sum of (A) the
portion of the outstanding principal amount of such Revolving Loans to be
purchased by such Lender, plus (B) the aggregate amount of payments previously
made by the other Revolving Lenders under Section 2.3.(j) that have not been
repaid, plus (C) interest accrued and unpaid to and as of such date on such
portion of the outstanding principal amount of such Revolving Loans. The
Borrower shall pay to the Revolving Lenders amounts payable, if any, to such
Revolving Lenders under Section 4.4. as a result of the prepayment of any such
Revolving Loans. Effecting the increase of the Revolving Commitments under this
Section is subject to the following conditions precedent: (x) no Default or
Event of Default shall be in existence on the effective date of such increase,
(y) the representations and warranties made or deemed made by the Borrower or
any other Loan Party in any Loan Document to which such Loan Party is a party
shall be true and correct on the effective date of such increase except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct on and as of such earlier date) and except for changes in
factual circumstances not prohibited under the Loan Documents, and (z) the
Administrative Agent shall have received each of the following, in form and
substance satisfactory to the Administrative Agent: (i) if not previously
delivered to the Administrative Agent, copies certified by the Secretary or
Assistant Secretary of (A) all corporate, partnership, or other necessary action
taken by the Borrower to authorize such increase and (B) all corporate,
partnership, member or other necessary action taken by each Guarantor
authorizing the guaranty of such

 

-10-



--------------------------------------------------------------------------------

increase; and (ii) at the request of the Administrative Agent, an opinion of
counsel to the Borrower and the Guarantors, and addressed to the Administrative
Agent and the Lenders covering such matters as reasonably requested by the
Administrative Agent; and (iii) new Revolving Notes executed by the Borrower,
payable to any new Revolving Lenders and replacement Revolving Notes executed by
the Borrower, payable to any existing Revolving Lenders increasing their
Revolving Commitments, in the amount of such Revolving Lender’s Revolving
Commitment at the time of the effectiveness of the applicable increase in the
aggregate amount of the Revolving Commitments. In connection with any increase
in the aggregate amount of the Revolving Commitments pursuant to this
Section 2.21. any Lender becoming a party hereto shall execute such documents
and agreements as the Administrative Agent may reasonably request.

(i) The Credit Agreement is amended by deleting all references to 0.50% in
Section 3.5.(d) and replacing such references with references to 0.25%.

(j) The Credit Agreement is amended by restating the first sentence of
Section 3.10(a) in its entirety as follows:

All payments by the Borrower and the Gallery Borrower of principal of, and
interest on, the Loans, all other Obligations and all other Gallery Obligations
shall be made free and clear of and without deduction for any present or future
excise, stamp or other taxes, fees, duties, levies, imposts, charges,
deductions, withholdings or other charges of any nature whatsoever imposed by
any taxing authority, but excluding (i) franchise taxes, (ii) any taxes (other
than withholding taxes) that would not be imposed but for a connection between
the Administrative Agent, the Issuing Bank or a Lender and the jurisdiction
imposing such taxes (other than a connection arising solely by virtue of the
activities of the Administrative Agent, the Issuing Bank or such Lender pursuant
to or in respect of this Agreement or any other Loan Document), (iii) any taxes
imposed on or measured by the Issuing Bank’s or any Lender’s assets, net income,
receipts or branch profits (iv) any taxes arising after the Agreement Date
solely as a result of or attributable to a Lender changing its designated
Lending Office after the date such Lender becomes a party hereto and (v) any
taxes imposed by Sections 1471 through Section 1474 of the Internal Revenue Code
(including any official interpretations thereof, collectively “FATCA”) on any
“withholdable payment” payable to such recipient as a result of the failure of
such recipient to satisfy the applicable requirements as set forth in FATCA
after December 31, 2012 (such non-excluded items being collectively called
“Taxes”).

(k) The Credit Agreement is amended by deleting the parenthetical “(other than
the New River Valley Mall Property)” from Section 3.11(a).

 

-11-



--------------------------------------------------------------------------------

(l) The Credit Agreement is amended by restating Section 3.12(a)(v)(B) in its
entirety as follows:

(B) a Release of a Gallery Property or any pad, outparcel or other portion
thereof, (1) the Borrower or the Gallery Borrower, as applicable, shall have
paid all accrued and unpaid expenses owing by the Borrower or the Gallery
Borrower to the Administrative Agent as of the date of such Release, (2) the
Borrower or the Gallery Borrower, as applicable, shall have paid all accrued
Fees owing by the Borrower or the Gallery Borrower as of the date of such
Release, (3) the Gallery Borrower, shall have paid all interest owing on the
Gallery Loans as of the date of such Release, and (4) the Gallery Borrower shall
have paid the applicable Release Price which shall be applied first to payment
of the outstanding principal balance of the Gallery Term Loans until paid in
full; and

(m) The Credit Agreement is amended by restating the last paragraph of
Section 3.12.(a) beginning with the phrase “Notwithstanding the foregoing” in
its entirety as follows :

Notwithstanding the foregoing, if the condition set forth in the immediately
preceding clause (ii) cannot be satisfied at the time of such requested Release,
satisfaction of such condition may be waived by the (x) Administrative Agent in
its sole discretion, if after giving pro forma effect to such Release the
Facility Debt Yield will be equal to or greater than 11.00%, or (y) Requisite
Lenders, if after giving pro forma effect to such Release the Facility Debt
Yield will be less than 11.0%.

(n) The Credit Agreement is amended by deleting the word “shall” in
Section 3.13(b) and replacing it with the word “may”.

(o) The Credit Agreement is amended by adding the following subsection (c) after
subsection (b) of Section 3.13:

(c) After the Borrower and the Gallery Borrower give notice that they are
electing to exercise their right to extend the Termination Date pursuant to
Section 2.13., Administrative Agent shall obtain an Appraisal for each
Collateral Property, at the Borrower’s cost and expense.

(p) The Credit Agreement is amended by restating Section 6.1(z) in its entirety
as follows:

(z) Security Interests. Each of the Security Documents (other than the Security
Instrument encumbering the Gallery Properties and the Collateral related
thereto) creates, as security for the Obligations, the Gallery Obligations and
the Specified Derivatives Obligations, a valid and enforceable Lien on all of
the Collateral, superior to and prior to the rights of all third Persons and
subject to no other Liens (except for Permitted Liens), in favor of the
Administrative Agent for its benefit and the benefit of the Issuing Bank, the
Lenders and each Specified Derivatives Provider. The Security Instrument
encumbering the Gallery

 

-12-



--------------------------------------------------------------------------------

Properties and the Collateral related thereto creates, as security for the
Gallery Obligations, a valid and enforceable Lien on both of the Gallery
Properties, superior to and prior to the rights of all third Persons and subject
to no other Liens (except for Permitted Liens), in favor of the Administrative
Agent for its benefit and the benefit of the Lenders.

(q) The Credit Agreement is amended by restating Section 7.9.(a) in its entirety
as follows:

(a) Loans and Letters of Credit. The Borrower will use the proceeds of Revolving
Loans and the Term Loans A, together with the proceeds of the Gallery Term
Loans, (i) to finance, on the Effective Date, the repayment of all indebtedness,
liabilities and obligations owing by the Loan Parties under the Existing Credit
Agreement and the Existing Term Loan Agreement, (ii) for the payment of
development or redevelopment costs, and (iii) for working capital and general
corporate purposes of the Parent, the Borrower and the Borrower’s Subsidiaries.
The Borrower shall only use Letters of Credit for the same purposes for which it
may use proceeds of Loans. The Gallery Borrower will only use the proceeds of
the Gallery Term Loans to finance, on the Effective Date, the repayment of all
indebtedness, liabilities and obligations owing by the Loan Parties under the
Existing Credit Agreement and the Existing Term Loan Agreement.

(r) The Credit Agreement is amended by deleting the last sentence of
Section 7.17., which begins with the phrase, “Notwithstanding anything to the
contrary in this Section 7.17.” in its entirety.”

(s) The Credit Agreement is amended by restating Section 8.1(b) in its entirety
as follows:

(b) Ratio of Total Liabilities to Gross Asset Value. The Parent shall not permit
the ratio of (i) Total Liabilities of the Parent and its Subsidiaries determined
on a consolidated basis to (ii) Gross Asset Value of the Parent and its
Subsidiaries determined on a consolidated basis, to exceed at any time, (x) 0.70
to 1.00, prior to the Optional Amendment Effective Date, or (y) 0.65 to 1.00 on
and at all times after the Optional Amendment Effective Date.

(t) The Credit Agreement is amended by restating Section 8.1.(c) in its entirety
as follows:

(c) Ratio of EBITDA to Interest Expense. The Parent shall not permit the ratio
of (i) EBITDA of the Parent and its Subsidiaries determined on a consolidated
basis for the period of four consecutive fiscal quarters most recently ended to
(ii) Interest Expense of the Parent and its Subsidiaries determined on a
consolidated basis for such period, to be less than (x) 1.60 to 1.00 for any
such period, prior to the Optional Amendment Effective Date or (y) 1.65 to 1.00
for any such period, on and after the Optional Amendment Effective Date.

 

-13-



--------------------------------------------------------------------------------

(u) The Credit Agreement is amended by restating Section 8.1.(d) in its entirety
as follows:

(d) Ratio of Adjusted EBITDA to Fixed Charges. The Parent shall not permit the
ratio of (i) Adjusted EBITDA of the Parent and its Subsidiaries determined on a
consolidated basis for the period of four consecutive fiscal quarters most
recently ended to (ii) Fixed Charges of the Parent and its Subsidiaries
determined on a consolidated basis for such period, to be less than (x) 1.35 to
1.00, prior to the Optional Amendment Effective Date or (y) 1.40 to 1.00, on and
after the Optional Amendment Effective Date.

(v) The Credit Agreement is amended by restating Section 8.1.(e)(i) in its
entirety as follows:

 

  (e) Permitted Investments.

(i) The Parent and the Borrower shall not make any Investment in or otherwise
own, and shall not permit any Subsidiary to make any Investment in or otherwise
own, the following items which would cause the aggregate value of such holdings
of the Parent, the Borrower and its Subsidiaries to exceed the following
percentages of Gross Asset Value:

(A) unimproved real estate and predevelopment costs such that the aggregate
value of all such unimproved real estate and predevelopment costs, calculated on
the basis of cost, exceeds 5.0% of Gross Asset Value;

(B) Investments in Persons (other than Investments in Subsidiaries, Consolidated
Affiliates and Unconsolidated Affiliates) such that the aggregate value of such
Investment calculated on the basis of cost exceeds 5.0% of Gross Asset Value;

(C) Mortgages in favor of the Parent, the Borrower or any other Subsidiary, such
that the aggregate amount of Indebtedness secured by such Mortgages exceeds 5.0%
of Gross Asset Value (excluding any Mortgage encumbering any Property owned by a
Subsidiary the accounts of which are required to be consolidated with those of
the Parent under GAAP); and

(D) Investments in Consolidation Exempt Entities such that the aggregate value
of such Investments (other than the Parent’s Investment in PREIT) calculated on
the basis of cost, exceeds 20.0% of Gross Asset Value.

 

-14-



--------------------------------------------------------------------------------

In addition to the foregoing limitations, (x) the aggregate value of the
Investments and the other items subject to the limitations in the preceding
clauses (A) through (C) shall not exceed 10.0% of Gross Asset Value and (y) the
amount of Gross Asset Value attributable to any one Property shall not exceed
15.0% of Gross Asset Value at any time.

(w) The Credit Agreement is amended by restating Section 8.1.(f) in its entirety
as follows:

(f) Properties under Development or Redevelopment. The Parent and the Borrower
shall not permit the aggregate amount of Total Budgeted Cost Until Stabilization
with respect to all Projects Under Development owned by the Parent, the
Borrower, any Subsidiary, any Consolidated Affiliate or any Unconsolidated
Affiliate to exceed at any time, (x) 10.0% (or up to 12.0% with the
Administrative Agent’s approval) of Gross Asset Value, prior to the Optional
Amendment Effective Date, or (y) 15.0% of Gross Asset Value, on and after the
Optional Amendment Effective Date. For purposes of this subsection, Total
Budgeted Cost Until Stabilization with respect to any Project Under Development
owned by a Consolidation Exempt Entity of the Parent shall equal the greater of
(i) the product of (x) the Parent’s Investment Share in such Consolidation
Exempt Entity and (y) the Total Budgeted Cost Until Stabilization for such
Property and (ii) the Parent’s Recourse Share of all Indebtedness of such
Consolidation Exempt Entity incurred solely to finance the Total Budgeted Cost
Until Stabilization for such Property.

(x) The Credit Agreement is amended by restating Section 8.1.(h) in its entirety
as follows:

(h) Corporate Debt Yield. The Parent shall not permit the Corporate Debt Yield
to be less than the percentage set forth below corresponding to each period set
forth below at any time during such period.

 

Period

   Corporate Debt Yield  

From the Effective Date to and including March 30, 2012

     9.50 % 

From March 31, 2012 to and including March 30, 2013

     9.75 % 

From March 31, 2013 and at all times thereafter

     10.0 % 

 

-15-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary set forth in the table above, if
pursuant to Section 2.13., the Borrower and the Gallery Borrower exercise their
right to extend the Termination Date, then from the date that would have been
the Termination Date without giving effect to such extension and at all times
thereafter, the Parent shall not permit the Corporate Debt Yield to be less than
10.25%.

(y) The Credit Agreement is amended by restating Section 8.2 in its entirety as
follows:

Section 8.2. Restricted Payments.

The Parent and the Borrower will not declare or make, or permit any other
Subsidiary to declare or make any Restricted Payment; provided, however that the
Parent, the Borrower and their respective Subsidiaries may declare and make the
following Restricted Payments so long as no Default or Event of Default would
result therefrom:

(a) PREIT may declare and pay cash dividends to the Parent and other holders of
limited partnership interests in PREIT in any fiscal year of the Parent to the
extent necessary for the Parent to distribute, and the Parent may so distribute,
cash dividends to its shareholders with respect to such period, in an aggregate
amount not to exceed the greater of (i) 95.0% of Funds From Operations of the
Parent and its Subsidiaries for such period and (ii) 110.0% of the Parent’s REIT
Taxable Income for such period unless necessary for the Parent to remain in
compliance with Section 7.13.;

(b) the Parent may acquire limited partnership interests in PREIT for common
stock of the Parent, and the Parent and PREIT may acquire limited partnership
interests in PREIT for cash in an amount not to exceed $250,000 in the aggregate
in any calendar year for such limited partnership acquisitions made by the
Parent and PREIT;

(c) subject to Section 2.8.(b)(iii), the Parent, Borrower and their Subsidiaries
may make cash distributions to their respective shareholders to avoid any
liability for taxes imposed under Sections 857(b)(1), 857(b)(3) and 4981 of the
Internal Revenue Code;

(d) Subsidiaries may make Restricted Payments to the Parent, the Borrower or any
other Subsidiary; and

(e) the Parent may make cash payments to repurchase outstanding Equity Interests
of the Parent.

 

-16-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, but subject to the following sentence, if a
Default or Event of Default exists, the Parent and the Borrower shall not, and
shall not permit any other Subsidiary to, make any Restricted Payments to any
Person whatsoever other than cash dividends from Subsidiaries (directly or
indirectly through intermediate Subsidiaries) to PREIT and from PREIT to the
Parent and other holders of limited partnership interests in PREIT in any year
to the extent necessary for the Parent to distribute, and the Parent may so
distribute, cash dividends to its shareholders with respect to such period, in
an aggregate amount not to exceed the amount required to be distributed for the
Parent to remain in compliance with Section 7.13. Notwithstanding the foregoing,
if a Default or Event of Default specified in Section 9.1.(a), Section 9.1.(e)
or Section 9.1.(f) shall have occurred and be continuing, or if as a result of
the occurrence of any other Event of Default the Obligations have been
accelerated pursuant to Section 9.2.(a), the Parent and the Borrower shall not,
and shall not permit any other Subsidiary to, make any Restricted Payments to
any Person whatsoever other than to the Borrower or any Subsidiary.

(z) The Credit Agreement is amended by restating Section 8.3 in its entirety as
follows:

Section 8.3. Liens.

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, create, assume, incur, permit or suffer to exist any
Lien (i) on any Collateral Property or any other Collateral related thereto
except for Permitted Liens, or (ii) on any direct or indirect Equity Interests
owned by the Parent, the Borrower, any other Loan Party or any other Subsidiary
in any Person owning a Collateral Property or any other Collateral except for
Permitted Liens of the types referred to in clauses (a) and (e) of the
definition of Permitted Liens.

(aa) The Credit Agreement is amended by restating Section 9.1(n) in its entirety
as follows:

(n) Intentionally Omitted.

(bb) The Credit Agreement is amended by deleting all references to “Commitment
Percentage” in Sections 10.5., 10.6, and 10.9 of the Credit Agreement and
replacing such references with references to “Pro Rata Share”.

(cc) The Credit Agreement is amended by restating Section 11.7(b)(v) in its
entirety as follows:

(v) change the “Commitment Percentages” or the “Pro Rata Shares” (excluding any
change as a result of an assignment of Commitments permitted under Section 11.6.
or an increase in Revolving Commitments effected under Section 2.21);

 

-17-



--------------------------------------------------------------------------------

(dd) The Credit Agreement is amended by deleting Section 11.20. in its entirety.

(ee) The Credit Agreement is amended by restating the “Revolving Commitments” on
Schedule 1 attached to the Credit Agreement in its entirety as follows:

 

Lender

   Commitment Amount  

Wells Fargo Bank, National Association

   $ 77,733,780.10   

Eurohypo AG, New York Branch

   $ 28,917,910.45   

U.S. Bank National Association

   $ 27,985,074.62   

Bank of America, N.A.

   $ 16,791,044.78   

Manufacturers and Traders Trust Company

   $ 16,791,044.78   

TD Bank, N.A.

   $ 14,925,373.12   

PNC Bank National Association, Successor to National City Bank

   $ 12,686,567.17   

Citicorp North America, Inc.

   $ 11,879,378.61   

Union Bank, N.A.

   $ 11,194,029.85   

JPMorgan Chase Bank, N.A.

   $ 10,946,542.81   

Wilmington Trust FSB

   $ 10,820,895.53   

Firstrust Bank

   $ 5,597,014.93   

Sovereign Bank

   $ 3,731,343.26            

TOTAL

   $ 250,000,000            

(ff) The Credit Agreement is amended by deleting Schedule 1.1(A) attached to the
Credit Agreement and substituting in its place the Schedule 1.1(A) attached to
this Amendment.

(gg) The Credit Agreement is amended by attaching to the Credit Agreement the
Exhibit T attached hereto.

Section 5. Conditions Precedent. The effectiveness of this Amendment, including
without limitation, Sections 2, 3 and 4, is subject to receipt by the
Administrative Agent of each of the following, each in form and substance
satisfactory to the Administrative Agent:

(a) a counterpart of this Amendment duly executed by the Borrower, the Parent
and all of the Lenders;

(b) a Notice of Revolving Loan Borrowing in the amount of $100,000,000,
specifying that the proceeds of such Revolving Loans are to be used, and making
such proceeds available to the Administrative Agent, to prepay the Term Loans A
in an amount equal to $100,000,000;

 

-18-



--------------------------------------------------------------------------------

(c) replacement Revolving Notes in an amount equal to each Lender’s Revolving
Commitment at the time of the effectiveness of the amendments set forth in
Section 4. of this Amendment;

(d) payment of the amendment fee set forth in Section 11. of this Amendment;

(e) the Reaffirmation of Obligations attached to this Amendment as Exhibit A
duly executed by each existing Guarantor;

(f) an opinion of counsel to the Parent, the Borrower, the Gallery Borrower and
the Guarantors, addressed to the Administrative Agent, the Issuing Bank, the
Lenders and the Specified Derivatives Providers in form and substance
satisfactory to the Administrative Agent;

(g) items required pursuant to Section 7.1.(a)(x) of the Credit Agreement,
updated for the second, third and fourth quarters of the fiscal year ending
2011;

(h) a certificate of the chief financial officer of the Parent certifying in his
or her capacity as chief financial officer that (i) no Default or Event of
Default exists on the First Amendment Effective Date, and (d) the
representations and warranties made or deemed made by the Borrower or any other
Loan Party in any Loan Document to which such Loan Party is a party are true and
correct on the First Amendment Effective Date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
on and as of such earlier date) and except for changes in factual circumstances
not prohibited under the Loan Documents;

(i) payment of the Fees payable under Section 3.5.(b) of the Credit Agreement
that have accrued and are unpaid to and as of the First Amendment Effective
Date;

(j) payment of fees and expenses of counsel to the Administrative Agent,
including those reflected on all invoices existing prior to the date of this
Amendment; and

(k) such other documents, instruments and agreements as the Administrative Agent
may reasonably request.

Section 6. Waiver of Prepayment Notices. Each Lender waives the requirement that
the Borrower have provided 3 Business Days’ prior notice for prepayment of Term
Loans A on the First Amendment Effective Date and for any prepayment of
Revolving Loans made on or prior to July 1, 2011.

 

-19-



--------------------------------------------------------------------------------

Section 7. Representations. Each Borrower and the Parent represent and warrant
to the Administrative Agent and the Lenders that:

(a) Authorization. The Parent, each Borrower and each other Loan Party each has
the right and power, and has taken all necessary action to authorize the
execution and delivery of this Amendment and to perform its obligations
thereunder and under the Credit Agreement, as amended by this Amendment, in
accordance with their respective terms. This Amendment has been duly executed
and delivered by a duly authorized signatory of the Parent and each Borrower or
a general partner of such Borrower, as applicable, and both this Amendment and
the Credit Agreement, as amended by this Amendment, are legal, valid and binding
obligations of the Parent, each Borrower and each other Loan Party and are
enforceable against such Persons in accordance with their respective terms
except as the enforceability thereof may be limited by bankruptcy, insolvency,
fraudulent conveyance and other similar laws affecting creditors rights
generally and the availability of equitable remedies for the enforcement of
certain obligations (other than the payment of principal) contained herein or in
the Credit Agreement may be limited by equitable principles generally.

(b) Compliance with Laws, etc. The execution, delivery and performance of this
Amendment and the other Loan Documents to which any Loan Party is a party do not
and will not, by the passage of time, the giving of notice, or both: (i) require
any Governmental Approval (other than those already obtained, if any) or violate
any Applicable Law relating to any Loan Party or any Subsidiary; (ii) conflict
with, result in a breach of or constitute a default under the organizational
documents of any Loan Party or any other Subsidiary, or any indenture, agreement
or other instrument to which any Loan Party or any Subsidiary is a party or by
which it or any of its properties may be bound; or (iii) result in or require
the creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by any Loan Party or any other Subsidiary other than
in favor of the Administrative Agent for the benefit of the Lenders.

(c) No Default. No Default or Event of Default has occurred and is continuing as
of the date hereof nor will exist immediately after giving effect to this
Amendment.

Section 8. Reaffirmation of Representations. The Parent and each Borrower hereby
represents, repeats and reaffirms all representations and warranties made by
such Person to the Administrative Agent and the Lenders in the Credit Agreement
and the other Loan Documents to which such Person is, immediately following the
effectiveness of this Amendment, a party on and as of the date hereof with the
same force and effect as if such representations and warranties were set forth
in this Amendment in full except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties were true and accurate on and as of such earlier
date) and except for changes in factual circumstances not prohibited under the
Loan Documents.

Section 9. Confirmation and Reaffirmation. By its execution on the respective
signature lines provided below, as of the Amendment Effective Date, each of the
Borrowers and Gallery Borrowers hereby confirms and ratifies all of its
obligations and the Liens granted by it under any Security Agreement or Security
Instrument to which it is a party and all of its obligations under any
Environmental Indemnity Agreement to which it is a party.

 

-20-



--------------------------------------------------------------------------------

Section 10. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Credit Agreement as
amended by this Amendment.

Section 11. Amendment Fee. In consideration of the Lenders’ amending the Credit
Agreement as provided herein and in lieu of the Fees otherwise payable
Section 3.5.(d) of the Credit Agreement as in effect immediately prior to the
effectiveness of the amendments set forth in Section 4. of this Amendment,
(x) the Borrower agrees to pay to the Administrative Agent for the account of
each Lender an amendment fee equal to 0.50% of the sum of (i) the amount of such
Lender’s Revolving Commitment plus (ii) the outstanding principal balance of
such Lender’s Term Loan A (after giving effect to the amendments set forth in
Section 4.(ee) of this Amendment and prepayment of the Term Loans A made on the
First Amendment Effective Date) and (y) the Gallery Borrower agrees to pay to
the Administrative Agent for the account of each Lender an amendment fee equal
to 0.50% of the outstanding principal balance of such Lender’s Gallery Term
Loan.

Section 12. Expenses. Each Borrower hereby, jointly and severally, agrees to
reimburse the Administrative Agent upon demand for all costs and expenses
(including attorneys’ fees) incurred by the Administrative Agent in connection
with the preparation, negotiation and execution of this Amendment and the other
agreements and documents executed and delivered in connection herewith.

Section 13. Benefits. This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

Section 14. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH COMMONWEALTH.

Section 15. Effect. Except as expressly herein amended, the terms and conditions
of the Credit Agreement and the other Loan Documents remain in full force and
effect. The amendments contained herein shall be deemed to have prospective
application only, unless otherwise specifically stated herein.

Section 16. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

[Signatures commence on next page]

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Amended, Restated and Consolidated Credit Agreement to be executed as of the
date first above written.

 

BORROWER:

PREIT ASSOCIATES, L.P.

By:  

Pennsylvania Real Estate Investment Trust,

its general partner

  By:  

        /s/ Andrew Ioannou

    Name:   Andrew Ioannou     Title:   SVP, Capital Markets & Treasurer
PREIT-RUBIN, INC.   By:  

        /s/ Andrew Ioannou

    Name:   Andrew Ioannou     Title:   SVP, Capital Markets & Treasurer PARENT:

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST

  By:  

        /s/ Andrew Ioannou

    Name:   Andrew Ioannou     Title:   SVP, Capital Markets & Treasurer

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Amended, Restated and Consolidated Credit
Agreement with

PREIT Associates, L.P. et al.]

 

GALLERY BORROWER: PREIT ASSOCIATES, L.P. By:   Pennsylvania Real Estate
Investment Trust,   its general partner   By:  

        /s/ Andrew Ioannou

    Name:   Andrew Ioannou     Title:   SVP, Capital Markets & Treasurer
PREIT-RUBIN, INC.   By:  

        /s/ Andrew Ioannou

    Name:   Andrew Ioannou     Title:   SVP, Capital Markets & Treasurer PR
GALLERY I LIMITED PARTNERSHIP By:   PR Gallery I LLC, sole general partner   By:
  PREIT Associates, L.P., sole member     By:   Pennsylvania Real Estate
Investment Trust,       its general partner   By:  

        /s/ Andrew Ioannou

    Name:   Andrew Ioannou     Title:   SVP, Capital Markets & Treasurer

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Amended, Restated and Consolidated Credit
Agreement

with PREIT Associates, L.P. et al.]

 

GALLERY BORROWER, CONTINUED: KEYSTONE PHILADELPHIA PROPERTIES, L.P. By:  
Keystone Philadelphia Properties, LLC, general partner   By:   PR Gallery II
LLC, sole member     By:   PREIT Associates, L.P., sole member     By:  
Pennsylvania Real Estate Investment Trust,       its general partner     By:  

    /s/ Andrew Ioannou

    Name:   Andrew Ioannou     Title:   SVP, Capital Markets & Treasurer

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Amended, Restated and Consolidated Credit
Agreement

with PREIT Associates, L.P. et al.]

 

AGENT AND LENDERS:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Bank
and as a Lender

By:  

    /s/ Stephen F. Gray

  Name:   Stephen F. Gray   Title:   Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Amended, Restated and Consolidated Credit
Agreement

with PREIT Associates, L.P. et al.]

 

EUROHYPO AG, NEW YORK BRANCH By:  

    /s/ Mark A. Fisher

  Name:   Mark A. Fisher   Title:   Executive Director By:  

    /s/ John Hayes

  Name:   John Hayes   Title:   Director

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Amended, Restated and Consolidated Credit
Agreement

with PREIT Associates, L.P. et al.]

 

U.S. BANK NATIONAL ASSOCIATION By:  

    /s/ Renee Lewis

  Name:   Renee Lewis   Title:   Senior Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Amended, Restated and Consolidated Credit
Agreement

with PREIT Associates, L.P. et al.]

 

BANK OF AMERICA, N.A. By:  

    /s/ Robert J. Epstein

  Name:   Robert J. Epstein   Title:   Sr. Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Amended, Restated and Consolidated Credit
Agreement

with PREIT Associates, L.P. et al.]

 

MANUFACTURERS & TRADERS TRUST COMPANY By:  

    /s/ Bernard T. Shields

  Name:   Bernard T. Shields   Title:   Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Amended, Restated and Consolidated Credit
Agreement

with PREIT Associates, L.P. et al.]

 

TD BANK, N.A. By:  

    /s/ Darrin G. Girton

  Name:   Darrin G. Girton   Title:   Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Amended, Restated and Consolidated Credit
Agreement

with PREIT Associates, L.P. et al.]

 

PNC BANK NATIONAL ASSOCIATION, Successor to National City Bank

By:  

    /s/ Shari L. Reams-Henofer

  Name:   Shari L. Reams-Henofer   Title:   Senior Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Amended, Restated and Consolidated Credit
Agreement

with PREIT Associates, L.P. et al.]

 

CITICORP NORTH AMERICA, INC. By:  

    /s/ John G. Rowland

  Name:   John G. Rowland   Title:   Director

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Amended, Restated and Consolidated Credit
Agreement

with PREIT Associates, L.P. et al.]

 

UNION BANK, N.A. By:  

    /s/ Andrew Romanosky

  Name:   Andrew Romanosky   Title:   Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Amended, Restated and Consolidated Credit
Agreement

with PREIT Associates, L.P. et al.]

 

JPMORGAN CHASE BANK, N.A. By:  

    /s/ Marc Costantino

  Name:   Marc Costantino   Title:   Executive Director

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Amended, Restated and Consolidated Credit
Agreement

with PREIT Associates, L.P. et al.]

 

WILMINGTON TRUST FSB By:  

    /s/ Michael L. Post

  Name:   Michael L. Post   Title:   Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Amended, Restated and Consolidated Credit
Agreement

with PREIT Associates, L.P. et al.]

 

FIRSTRUST BANK By:  

    /s/ Bruce A. Gillespie

  Name:   Bruce A. Gillespie   Title:   Senior Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

[Signature Page to First Amendment to Amended, Restated and Consolidated Credit
Agreement

with PREIT Associates, L.P. et al.]

 

SOVEREIGN BANK By:  

    /s/ Kimberly A. Ludtke

  Name:   Kimberly A. Ludtke   Title:   Senior Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

Schedule 1.1.(A) – Collateral Property

PROPERTY

 

Chambersburg Mall, 864 Chambersburg Mall, Chambersburg, Pennsylvania 17202
Commons at Magnolia, 2701 David McLeod Blvd., Florence, South Carolina 29501
Crossroads Mall, 2 Crossroads Mall, Mount Hope, West Virginia 25880 Gadsden
Mall, 1001 Rainbow Drive, Suite 51, Gadsden, Alabama 35901 Gallery at Market
East I, Ninth & Market Street, Philadelphia, Pennsylvania 19107 Gallery at
Market East II, Tenth & Market Street, Philadelphia, Pennsylvania 19107 Nittany
Mall, 2901 East College Ave, State College, Pennsylvania 16801 North Hanover
Mall, 1155 Carlisle Street, Suite 18, Hanover, Pennsylvania 17331 Orlando
Fashion Square, 3201 East Colonial Drive, Orlando, Florida 32803 P&S Office
Building, 741 Forrest Avenue, Gadsden, Alabama 35901 Palmer Park Mall, 123
Palmer Park Mall, Easton, Pennsylvania 18045 Phillipsburg Mall, 1200 Highway 22,
East Phillipsburg, New Jersey 08865 Plaza at Magnolia, 3007A and 3007B Radio
Drive, Florence, South Carolina 29501 Plymouth Meeting Mall, 500 Germantown
Pike, Plymouth Meeting, Pennsylvania 19462 South Mall, 3300 Lehigh Street,
Allentown, Pennsylvania 18103 Uniontown Mall, 1368 Mall Run Road, Uniontown,
Pennsylvania 15401 Voorhees Town Center, 2120 Voorhees Town Center, Voorhees,
New Jersey 08043 Washington Crown Center, 1500 W. Chestnut Street, Washington,
Pennsylvania 15301 Westgate Anchor Pad, 2524 Schoenersville Road, Bethlehem,
Pennsylvania 18017 Wiregrass Commons 900 Commons Drive, Suite 414 Dothan,
Alabama 36303-2281



--------------------------------------------------------------------------------

EXHIBIT T

FORM OF NOTICE TO EFFECT OCCURRENCE OF OPTIONAL AMENDMENT EFFECTIVE DATE

                         , 20    

Wells Fargo Bank, National Association,

as Administrative Agent

1753 Pinnacle Drive

5th Floor, South Tower

McLean, Virginia 22102

Attn: Stephen F. Gray

Ladies and Gentlemen:

Reference is made to that certain Amended, Restated and Consolidated Credit
Agreement dated as of March 11, 2010 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
PREIT Associates, L.P. (“PREIT”) and PREIT-RUBIN, Inc. (“PREIT-RUBIN”; together
with PREIT, each individually, a “Borrower” and collectively, the “Borrower”),
PR Gallery I Limited Partnership, a Pennsylvania limited partnership (“PR
Gallery”), Keystone Philadelphia Properties, L.P., a Pennsylvania limited
partnership (“Keystone” together with PR Gallery, PREIT and PREIT-RUBIN, each
individually, a “Gallery Borrower” and collectively, the “Gallery Borrower”),
Pennsylvania Real Estate Investment Trust (the “Parent”), the financial
institutions party thereto and their assignees under Section 11.6(c) thereof
(the “Lenders”), Wells Fargo Bank, National Association, as Administrative Agent
(the “Administrative Agent”), and the other parties thereto. Capitalized terms
used herein, and not otherwise defined herein, have their respective meanings
given them in the Credit Agreement.

Because the ratio of (i) Total Liabilities of the Parent and its Subsidiaries
determined on a consolidated basis to (ii) Gross Asset Value of the Parent and
its Subsidiaries determined on a consolidated basis, set forth in the Compliance
Certificates delivered by the Parent pursuant to Section 7.1(a)(iii) has been
less than 0.65 to 1.00 for two consecutive fiscal quarters, the Borrowers hereby
notify the Administrative Agent that they elect to make effective as of the date
hereof all terms and conditions of the Credit Agreement that are applicable on
and after, or upon or after the occurrence of, the Optional Amendment Effective
Date.

Each Borrower and each Gallery Borrower certify to the Administrative Agent and
the Lenders that as of the date hereof, no Default or Event of Default has
occurred and is continuing, and (b) the representations and warranties made or
deemed made by the Parent, the Borrower and each other Loan Party in the Loan
Documents to which any of them is a party, are and shall be true and correct
with the same force and effect as if made on and as of such date except to the



--------------------------------------------------------------------------------

extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct on and as of such earlier date) and except for changes in
factual circumstances not prohibited under the Loan Documents.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this Notice
as of the date first written above.

 

BORROWER: PREIT ASSOCIATES, L.P. By:   Pennsylvania Real Estate Investment
Trust,   its general partner   By:  

 

    Name:  

 

    Title:  

 

PREIT-RUBIN, INC. By:  

 

  Name:  

 

  Title:  

 

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

GALLERY BORROWER: PREIT ASSOCIATES, L.P. By:  

Pennsylvania Real Estate Investment Trust,

its general partner

  By:  

 

    Name:  

 

    Title:  

 

PREIT-RUBIN, INC. By:  

 

  Name:  

 

  Title:  

 

PR GALLERY I LIMITED PARTNERSHIP By:   PR Gallery I LLC, sole general partner  
By:   PREIT Associates, L.P., sole member     By:  

Pennsylvania Real Estate Investment Trust,

its general partner

    By:  

 

      Name:  

 

      Title:  

 

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

GALLERY BORROWER, CONTINUED: KEYSTONE PHILADELPHIA PROPERTIES, L.P. By:  
Keystone Philadelphia Properties, LLC, general partner   By:   PR Gallery II
LLC, sole member     By:   PREIT Associates, L.P., sole member    
By: Pennsylvania Real Estate Investment Trust,     its general partner     By:  

 

      Name:  

 

      Title:  

 



--------------------------------------------------------------------------------

Exhibit A

FORM OF REAFFIRMATION OF OBLIGATIONS

Each of the undersigned (each a “Guarantor” and collectively the “Guarantors”)
hereby (a) reaffirms its continuing obligations owing under the Amended and
Restated Guaranty dated as of March 11, 2010, executed and delivered by the
Guarantors (the “Guaranty”), (b) confirms and ratifies all of its obligations
and the Liens granted by it under any Security Agreement or Security Instrument
to which it is a party, (c) confirms and ratifies all of its obligations under
any Environmental Indemnity Agreement to which it is a party and (d) agrees that
the First Amendment to Amended, Restated and Consolidated Credit Agreement dated
the date hereof (the “Amendment”) amending the Amended, Restated and
Consolidated Credit Agreement dated as of March 11, 2010 by and among PREIT
ASSOCIATES, L.P., a Delaware limited partnership (“PREIT”) and PREIT-RUBIN,
INC., a Pennsylvania corporation (“PREIT-RUBIN”; together with PREIT, each
individually, a “Borrower” and collectively, the “Borrower”), PR GALLERY I
LIMITED PARTNERSHIP, a Pennsylvania limited partnership (“PR Gallery”), KEYSTONE
PHILADELPHIA PROPERTIES, L.P., a Pennsylvania limited partnership (“Keystone”
together with PR Gallery, PREIT and PREIT-RUBIN, each individually, a “Gallery
Borrower” and collectively, the “Gallery Borrower”), PENNSYLVANIA REAL ESTATE
INVESTMENT TRUST, a Pennsylvania business trust (the “Parent”), the financial
institutions signatory thereto (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”) and the other
parties thereto (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), and the transactions contemplated by the
Amendment, do not in any way affect the validity and enforceability of the
Guaranty, any Environmental Indemnity Agreement, any Security Agreement or
Security Instrument to which it is a party or reduce, impair or discharge the
obligations of, or Liens granted by, such Guarantor thereunder.

Each of the Guarantors represents and warrants to the Agent and the Lenders that
the execution, delivery, and performance of this Reaffirmation of Obligations
has been authorized by all requisite action on the part of such Guarantor and
will not violate such Guarantor’s organizational or governing document.

Each of the Guarantors further agrees that references to the Credit Agreement
contained in any Loan Document (as defined in the Credit Agreement) shall be
deemed to be references to the Credit Agreement, as amended by the Amendment.

This Reaffirmation of Obligations shall be construed in accordance with and be
governed by the laws (without giving effect to the conflict of law principles
thereof) of the Commonwealth of Pennsylvania.

 

[Signatures Begin on Next Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned have duly executed and delivered
this Reaffirmation of Obligations as of June         , 2011.

 

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST PREIT – RUBIN, INC. PREIT – RUBIN OP,
INC. PR GC INC. PR LYCOMING SERVICE ASSOCIATES PR SERVICES CORPORATION By:  

 

Name:   Bruce Goldman Title:   Executive Vice President 1150 PLYMOUTH
ASSOCIATES, INC. EXTON LICENSE, INC. CAPITAL CITY BEVERAGE ENTERPRISES, INC. By:
 

 

Name:   Joseph Coradino Title:   Treasurer PREIT PROTECTIVE TRUST 1, by its duly
authorized Trustee   By: PREIT – RUBIN, Inc., Trustee By:  

 

Name:   Bruce Goldman Title:   Executive Vice President PREIT TRS, INC. By:  

 

Name:   Bruce Goldman Title:   President ECHELON BEVERAGE LLC By:  

 

Name:   Bruce Goldman Title:   Manager

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

BEVERAGE TWO, LLC By:  

 

Name:   Bruce Goldman Title:   Manager PR PALMER PARK MALL LIMITED PARTNERSHIP,
a Pennsylvania limited partnership   By: PR Palmer Park, L.P., its sole general
partner  

By: PR Palmer Park Trust,

 

its sole general partner

By:  

 

Name:   Andrew Ioannou Title:   Trustee PR PALMER PARK, L.P., a Pennsylvania
limited partnership   By: PR Palmer Park Trust,   its sole general partner By:  

 

Name:   Andrew Ioannou Title:   Trustee PR PALMER PARK TRUST, a Pennsylvania
business trust, by its duly authorized Trustee By:  

 

Name:   Andrew Ioannou Title:   Trustee PR WASHINTON CROWN LIMITED PARTNERSHIP,
a Pennsylvania limited partnership   By: PR Washington Crown LLC,   its sole
general partner By:  

 

Name:   Bruce Goldman Title:   Director

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

PR WASHINGTON CROWN LLC, a Delaware limited liability company, by its duly
authorized Director By:  

 

Name:   Bruce Goldman Title:   Director PR WC LLC, a Delaware limited liability
company, by its duly authorized Director By:  

 

  Name:   Bruce Goldman   Title:   Director

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

PR FLORENCE LLC     PR FINANCING LIMITED PARTNERSHIP,

By: PREIT Associates, L.P., sole member

   

By: PR Financing I LLC, general partner

PR GALLERY I LIMITED PARTNERSHIP    

By: PREIT Associates, L.P., member

By: PR Gallery I LLC, sole general partner

   

By: PR Financing II, LLC, member

       By: PREIT Associates, L.P., sole member

   

By: PREIT Associates, L.P.

PR GALLERY I LLC     PR FIN DELAWARE, LLC

By: PREIT Associates, L.P., sole member

   

By: PREIT Associates, L.P., sole member

PR PLYMOUTH MEETING LIMITED     PLYMOUTH GROUND ASSOCIATES LP PARTNERSHIP    

By: Plymouth Ground Associates LLC, sole

By: PR Plymouth Meeting LLC, sole general

   

general partner

Partner

   

By: PREIT Associates, L.P., sole member

       By: PREIT Associates, L.P., sole member

    PLYMOUTH GROUND ASSOCIATES LLC PR PLYMOUTH MEETING LLC    

By: PREIT Associates, L.P., sole member

By: PREIT Associates, L.P., sole member

    PR CUMBERLAND OUTPARCEL LLC PR PLYMOUTH MEETING ASSOCIATES PC LP    

By: PREIT Associates, L.P., sole member

By: PR PM PC Associates LLC, sole general

    PREIT GADSDEN MALL LLC

partner

   

By: PREIT Associates, L.P., sole member

       By: PREIT Services, LLC, non-member

    PREIT GADSDEN OFFICE LLC

              manager

   

By: PREIT Associates, L.P., sole member

              By: PREIT Associates, L.P., sole

    PR NEW GARDEN/CHESCO LIMITED

                     member

    PARTNERSHIP PR EXTON LIMITED PARTNERSHIP    

By: PR New Garden/Chesco, LLC, sole general

By: PR Exton LLC, sole general partner

   

partner

       By: PREIT Associates, L.P., sole member

   

By: PREIT Services, LLC, non-member

PR EXTON LLC    

       manager

By: PREIT Associates, L.P., sole member

   

       By: PREIT Associates, L.P., sole

PR ECHELON LIMITED PARTNERSHIP    

              member

By: PR Echelon LLC, sole general partner

    PR NEW GARDEN/CHESCO HOLDINGS, L.P.

       By: PREIT Associates, L.P., sole member

   

By: PR New Garden/Chesco Holdings, LLC,

PR ECHELON LLC    

       sole general partner

By: PREIT Associates, L.P., sole member

   

       By: PREIT Associates, L.P., sole

PR FINANCING I LLC    

              member

By: PREIT Associates, L.P., member

    PR NEW GARDEN/CHESCO, LLC

    and

   

By: PREIT Services, LLC, non-member

       PR Financing II LLC, member

   

manager

By: PREIT Associates, L.P., sole

   

       By: PREIT Associates, L.P., sole

       member

   

              member

PR FINANCING II LLC     PR NEW GARDEN/CHESCO HOLDINGS, LLC

By: PREIT Associates, L.P., sole member

   

By: PREIT Associates, L.P., sole member

 

By: Pennsylvania Real Estate Investment Trust, sole general partner By:  

 

Name:   Bruce Goldman Title:   Executive Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

PR BVM, LLC    

By: PREIT Associates, L.P., sole member

    PR CROSSROADS II, LLC PR AEKI PLYMOUTH, L.P.    

By: PREIT Associates, L.P., sole member

By: PR AEKI Plymouth LLC, sole general

    PR VALLEY VIEW DOWNS LIMITED

partner

    PARTNERSHIP

       By: PREIT Associates, L.P., sole member

   

By: PR Valley View Downs LLC, sole general

PR AEKI PLYMOUTH LLC    

partner

By: PREIT Associates, L.P., sole member

   

       By: PREIT Associates, L.P., sole member

PREIT SERVICES, LLC     PR VALLEY VIEW DOWNS LLC

By: PREIT Associates, L.P., sole member

   

By: PREIT Associates, L.P., sole member

PR NEW GARDEN LIMITED PARTNERSHIP     PR ORLANDO FASHION SQUARE LLC

By: PR New Garden LLC, sole general

   

By: PREIT Associates, L.P., sole member

partner

    PR NORTHEAST WHITAKER AVENUE, L.P.

       By: PREIT Associates, L.P., sole member

   

By: PR Northeast Whitaker Avenue LLC, sole

PR NEW GARDEN LLC    

general partner

By: PREIT Associates, L.P., sole member

   

       By: PREIT Associates, L.P., sole member

PR WESTGATE LIMITED PARTNERSHIP     PR NORTHEAST WHITAKER AVENUE LLC

By: PR Westgate LLC, sole general

   

By: PREIT Associates, L.P., sole member

Partner

    PR HOLDING SUB LIMITED PARTNERSHIP

       By: PREIT Associates, L.P., sole member

   

By: PR Holding Sub LLC, sole general partner

PR WESTGATE LLC    

       By: PREIT Associates, L.P., sole member

By: PREIT Associates, L.P., sole member

    PR HOLDING SUB LLC PR WIREGRASS COMMONS LLC    

By: PREIT Associates, L.P., sole member

By: PREIT Associates, L.P., sole member

    PR ACQUISITION SUB LLC PR CROSSROADS I, LLC    

By: PREIT Associates, L.P., sole member

By: PREIT Associates, L.P., sole member

   

 

By: Pennsylvania Real Estate Investment Trust, sole general partner By:  

 

Name:   Bruce Goldman Title:   Executive Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

ECHELON TITLE LLC     KEYSTONE PHILADELPHIA PROPERTIES, L.P.

By: PR Echelon Limited Partnership, sole

   

By: Keystone Philadelphia Properties, LLC,

member

   

general partner

       By: PR Echelon LLC, general partner

   

       By: PR Gallery II, LLC, sole member

              By: PREIT Associates, L.P., sole

   

              By: PREIT Associates, L.P., sole

              member

   

              member

PR SWEDES SQUARE LLC     KEYSTONE PHILADELPHIA PROPERTIES, LLC

       By: PREIT Associates, L.P., sole member

   

By: PR Gallery II, LLC, sole member

XGP LLC    

       By: PREIT Associates, L.P., sole

By: PR Exton Limited Partnership, sole member

   

       member

              By: PR Exton LLC, general partner

    PR GALLERY II LIMITED PARTNERSHIP

                     By: PREIT Associates, L.P.,

   

By: PR Gallery II LLC, general partner

                     sole member

   

       By: PREIT Associates, L.P., sole member

PR EXTON SQUARE PROPERTY L.P.     PR GALLERY II LLC

By: XGP LLC, general partner

   

By: PREIT Associates, L.P., sole member

       By: PR Exton Limited Partnership, sole

    PR TP LLC

       member

   

By: PREIT Associates, L.P., sole member

              By: PR Exton LLC, general partner

    PR TP LP

                     By: PREIT Associates, L.P.,

   

By: PR TP LLC, general partner

                     sole member

   

              By: PREIT Associates, L.P., sole

PR PM PC ASSOCIATES LP    

              Member

By: PR PM PC Associates LLC, sole general

    PR PM PC ASSOCIATES LLC

partner

   

By: PREIT Services, LLC, non-member

       By: PREIT Services, LLC, non-member

   

manager

              manager

   

       By: PREIT Associates, L.P., sole member

              By: PREIT Associates, L.P., sole

                      member

   

 

By: Pennsylvania Real Estate Investment Trust, sole general partner By:  

 

Name:   Bruce Goldman Title:   Executive Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

ECHELON RESIDENTIAL UNIT OWNER LLC, a

Delaware limited liability company

   

WG PARK – ANCHOR B, LLC, a Delaware limited

liability company

By: Echelon Title LLC, sole member

   

By: PREIT Associates, L.P., sole member

       By: PREIT Associates, L.P., sole member

   

WG PARK – ANCHOR B LP, a Delaware limited

partnership

   

801 DEVELOPERS, LP, a Pennsylvania limited

partnership

By: WG Park – Anchor B, LLC, sole general partner

   

By: 801 Developers GP, LLC, general partner

       By: PREIT Associates, L.P., sole member

   

       By: PREIT Associates, L.P., sole member

PR WIREGRASS ANCHOR LLC, a Delaware limited

liability company

   

801 DEVELOPERS GP, LLC, a Pennsylvania limited

liability company

By: PREIT Associates, L.P., sole member

   

By: PREIT Associates, L.P., sole member

PR GAINESVILLE LIMITED PARTNERSHIP,     PR GV LP, a Delaware limited partnership

a Delaware limited partnership

   

By: PR GV LLC, sole general partner

By: PR Gainesville LLC, a Delaware limited

   

       By: PREIT Associates, L.P., sole member

            liability company, sole general partner

   

       By: PREIT Associates, L.P., sole member

   

PR GAINESVILLE LLC, a Delaware limited

liability company

   

PR GV LLC, a Delaware limited liability company

By: PREIT Associates, L.P., sole member

By: PREIT Associates, L.P., sole member

   

 

By: Pennsylvania Real Estate Investment Trust,

sole general partner

By:  

 

Name:   Bruce Goldman Title:   Executive Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

PR NEW GARDEN RESIDENTIAL LIMITED PARTNERSHIP, a Pennsylvania limited
partnership     PR MONROE OLD TRAIL, LLC, a Delaware limited liability company

By: PR New Garden Residential LLC, sole general partner

    PLYMOUTH LICENSE III, LLC, a Pennsylvania limited liability company     PR
MONROE OLD TRAIL HOLDINGS, L.P., a Pennsylvania limited partnership    

By: PR Monroe Old Trail Holdings, LLC, its

sole general partner

PLYMOUTH LICENSE IV, LLC, a Pennsylvania limited liability company     PR MONROE
OLD TRAIL LIMITED PARTNERSHIP, a Pennsylvania limited partnership    

By: PR Monroe Old Trail, LLC, its sole

general partner

PR NEW GARDEN RESIDENTIAL LLC, a Delaware limited liability company     PR
MONROE OLD TRAIL HOLDINGS, LLC, a Delaware limited liability company 801–GALLERY
OFFICE GP, LLC, a Pennsylvania limited liability company     PR OUTDOOR, LLC, a
Delaware limited liability company

       By: 801-Gallery Associates, L.P., its sole

              member

   

              By: 801-Gallery GP, LLC,

                     its general partner

    801-GALLERY OFFICE ASSOCIATES, L.P., a Pennsylvania limited partnership    
PR OUTDOOR, L.P., a Pennsylvania limited partnership

By: 801-Gallery Office, GP, LLC, its general

       partner

   

By: PR Outdoor, LLC, its general partner

       By: 801-Gallery Associates, L.P., its sole

              member

   

              By: 801-Gallery GP, LLC,

                     its general partner

    801-GALLERY C-3 ASSOCIATES, L.P., a Pennsylvania limited partnership    
801-GALLERY C-3 GP, LLC, a Pennsylvania limited liability company

By: 801-Gallery C-3 GP, LLC, its general partner

   

                By: 801-Gallery Associates, L.P., its sole

       By: 801-Gallery Associates, L.P., its sole

   

                       Member

              member

   

                       By: 801-Gallery GP, LLC,

              By: 801-Gallery GP, LLC,

   

                               its general partner

                     its general partner

   

 

By: PREIT – RUBIN, Inc., sole member By:  

 

Name:   Bruce Goldman Title:   Executive Vice President

 

[Signatures Continued on Next Page]



--------------------------------------------------------------------------------

PREIT CAPITAL ADVISORS, LP, a Pennsylvania limited partnership     PR ADVISORS
GP, LLC, a Delaware limited liability company

By: PR Advisors GP, LLC, its general partner

    PR MONROE UNIT ONE LIMITED PARTNERSHIP, a Pennsylvania limited partnership  
  PR MONROE UNIT ONE HOLDINGS, L.P., a Pennsylvania limited partnership

By: PR Monroe Unit One GP, LLC, its general partner

   

By: PR Monroe Unit One GP, LLC, its general partner

PR MONROE UNIT ONE GP, LLC, a Delaware limited liability company     PR MONROE
UNIT 10C LIMITED PARTNERSHIP, a Pennsylvania limited partnership    

By: PR Monroe Unit 10C GP, LLC, its general partner

PR MONROE UNIT 10C HOLDINGS, L.P., a Pennsylvania limited partnership     PR
MONROE UNIT 4B LIMITED PARTNERSHIP, a Pennsylvania limited partnership

By: PR Monroe Unit 10C GP, LLC, its general partner

   

By: PR Monroe Unit 4B GP, LLC, its general partner

PR MONROE UNIT 10C GP, LLC, a Delaware limited liability company     PR MONROE
UNIT 4B HOLDINGS, L.P., a Pennsylvania limited partnership    

By: PR Monroe Unit 4B GP, LLC, its general partner

PR MONROE UNIT 4B GP, LLC, a Delaware limited liability company     PR RADIO
DRIVE LLC, a South Carolina limited liability company

 

By: PREIT – RUBIN, Inc., sole member By:  

 

Name:   Bruce Goldman Title:   Executive Vice President



--------------------------------------------------------------------------------

PR PITNEY LOT 3 LIMITED PARTNERSHIP, a Pennsylvania limited partnership     PR
PITNEY LOT 3 GP, LLC, a Delaware limited liability company

By: PR Pitney Lot 3 GP, LLC, its general partner

    PR PITNEY LOT 3 HOLDINGS, L.P., a Pennsylvania limited partnership     PR
PITNEY LOT 4 HOLDINGS, L.P., a Pennsylvania limited partnership

By: PR Pitney Lot 3 GP, LLC, its general partner

   

By: PR Pitney Lot 4 GP, LLC, its general partner

PR PITNEY LOT 4 LIMITED PARTNERSHIP, a Pennsylvania limited partnership     PR
PITNEY LOT 4 GP, LLC, a Delaware limited liability company

By: PR Pitney Lot 4 GP, LLC, its general partner

    PR SUNRISE OUTPARCEL 2, LLC, a New Jersey limited liability company     PR
SUNRISE OUTPARCEL 1, LLC, a New Jersey limited liability company

 

By: PREIT – RUBIN, Inc., sole member By:  

 

Name:   Bruce Goldman Title:   Executive Vice President



--------------------------------------------------------------------------------

PREIT CDE LLC, a Pennsylvania limited liability company By:   PREIT – RUBIN,
Inc., member By:  

 

Name:   Bruce Goldman Title:   Executive Vice President By:   PREIT Associates,
L.P., member By:   Pennsylvania Real Estate Investment Trust, sole general
partner By:  

 

Name:   Bruce Goldman Title:   Executive Vice President